Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Generally, neglect of legal matters and a failure to cooperate in the ensuing investigation warrant an indefinite suspension. Cleveland Bar Assn. v. Rollins (1999), 84 Ohio St.3d 408, 410, 704 N.E.2d 1210, 1211. There are no circumstances that require a departure from the foregoing rule in this case. As the board concluded, respondent’s concealment of assets, neglect, and abandonment of the estate case compounded by his total lack of cooperation with and respect for the disciplinary process require an indefinite suspension. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.